DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 11/27/2020.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 10, 19 and dependent claims 2-9, 11-18 and 20 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	

The following claim language is not clearly understood:
Claim 1 line 5 recites “input signal to run a child application” and later in line 12 recites “in response to an event of launching a first child”. It is unclear if the input signal to run is same or different from the event of launching. Applicant is requested to use same/similar terms for consistency. 
Claim 1 line 5 recites parent application is a social networking application and further recites child application. It is unclear if the child application is a social networking application or not.
Claim 1 recites “common interface container….resource… that multiple application share” and later recites “loading an independent resource of the first child”. It is unclear if the common interface container contains only shared resource or both shared resources as well as independent resource specific to only one of the child.
Claim 1 recites “first common interface container and” and claim 2 recites “second common interface”. It is unclear if first and second container is same or different.
Claims 10 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining independent claims have also been rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (US Pub. No. 2005/0188329 A1, hereafter Cutler) in view of Almeida (US Pub. No. 2011/0225243 A1) and further in view of Carriero et al. (US Pub. No. 2013/0144948 A1, hereafter Carriero).
Almeida was cited in the last office action.

As per claim 1, Cutler teaches the invention substantially as claimed including an application interface processing method performed ([0028] computer application, application workspace generator and navigation tool [0002] GUI) at a terminal having one or more processors and memory storing programs to be executed by the one or more processors (fig 1 computer system 10 processor 18 memory 20 [0028] executing computer application program), the method comprising: 
running a parent application on an operating system of the terminal (fig 1 operating system 36 computer application 12 [0005] parent application); 
detecting, from a user of the terminal, an input signal to run a child application in an environment provided by the parent application ([0080] user, invoke, sub-application, generate sub-application window [0028] main application window, logically associated with computer sub-application fig 1 computer application 12 sub-application 15, [0005] parent/child process), wherein the parent application is a social networking application ([0036] computer applications, include, browser, electronic mail, presentation program [0037] AOL program, instant messenger sub-program, web-browser sub-program); 
generating, by the parent application (fig 2 application workspace window 44 [0036] main application workspace window 44 is generated by the computer application 12 [0005] parent/child process), a first common interface container by using a common resource, the common resource comprising data that the plurality of child application interfaces of multiple child applications share (fig 2 sub-application windows 58 [0005] parent/child process); 
in response to an event of launching a first child application interface among the plurality of child application interfaces ([0080] user, invoke, sub-application, generate sub-application window [0005] parent/child process), loading an independent resource of the first child application interface in the first common interface container, the independent resource comprising data in the first child application interface other than the common resource ([0039] sub-application content e.g. picture/video/text documents); and 
generating and displaying the first child application interface (fig 2 sub-application window 58) according to the first common interface container.

Cutler doesn’t specifically teach generating a first common interface container by using a common resource, the common resource comprising data that the plurality of child application interfaces share, loading an independent resource of the first child application interface in the first common interface container , generating first child application interface according to the first common interface.

Almeida, however, teaches generating a first common interface container by using a common resource (fig 1 resource sharing container 100 solution resource 130 solution parameter 131 application resource 169 user resource 151), the common resource comprising data that the plurality of child application interfaces share (fig 1 solution resource 130 solution parameter 131 fig 2 page A page B page c page D [0071] once in the resource sharing container, component is available to be shared by second user), loading an independent resource of the first child application interface in the first common interface container ([0007] users, upload an application, page, parameters, used/shared [0067] component, stored, subdirectory/file/database, resource sharing container [0069] user, choice, connect/disconnect logic link, choice is stored and associated with the user identification in the user resources [0070] executing the logic link, upon user launching of the application and user running of the application software page) , generating first child application interface according to the first common interface ([0069] user, choice, stored, user identification [0070] user, makes choice, accessing the user resources, link connected, executing link, page, user launching the application/running the application software page ([0007] users, upload an application, page, parameters, used/shared).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Cutler with the teachings of Almeida of resource sharing container comprising solution and parameters shared by multiple pages, storing user choice and launching the application/page based on user choice to improve efficiency and allow generating, by the application, a first 


 As per claim 2, Cutler teaches child application interface ([0005] child/sub application windows, parent/child process, parent process calls the child process).
Almeida teaches remaining claim elements generating a second common interface container using the common resource (fig 1 resource sharing container 100 169 132 151 [0016] second resource sharing center) when generating the first child application interface ([0007] users, upload an application, page, parameters, used/shared ), the second common interface container being generated for displaying and generating a second child application interface ([0007] resource sharing container, second user, add, parameter, change the way solution run [0008] presenting to the user, result, executing the logic link);
in response to an event of switching from the first child application interface to the second child application interface ([0007] When the first user selects the logic link, it runs the solution. A second user may add a parameter to change the way the solution operates or simply leave the solution as designed by the first user), loading an independent resource of the second child application interface in the second common interface container ([0015] user, supply, content page, replacing another system content pages [0016] second resource sharing center), and
generating and displaying the second child application interface according to the second common interface container ([0007] The second user may then run a second solution and add a logic link to the application. Thereafter, the second user may run the second solution with the application [0016] second resource sharing center).



As per claim 3, Cutler teaches plurality of child application interface ([0005] child/sub application windows, parent/child process, parent process calls the child process).
Almeida teaches the generating a second common page container comprises: 
creating the second common interface container by using the common resource of the plurality of child application interface (fig 1 resource sharing container 100 [0089] [0061][0065] fig 5 common page 522).  



As per claim 4, Almeida teaches 031384-5759-US30removing the second independent resource from a third common interface container in which a second independent resource is already loaded, to obtain the second common page container ( fig 1 resource sharing container 100 [0007] second user, may leave, the solution, designed by the first user [0015] enables, user, supply content page, common to all users, replacing the prior one [0088] common page, login page, upload resource sharing container [0089] select page, new look-feel for user’s application, replace the prior login page, reset the login page, replace the new look-feel page, original login page, fig 5 common page 522).  


As per claim 5, Cutler teaches default child application interface ([0005] child/sub application windows, parent/child process, parent process calls the child process [0073] default format for the application workspace).

Almeida teaches remaining claim elements of the loading an independent resource of the first child application interface ([0007] user upload the application, [0058] user resources, saved in the resources sharing container [0067] component, stored, subdirectory/file/database, resource sharing container) in the common interface container (fig 1 resources share container 100) when obtaining an event for launching the first child application interface comprises ([0007] solution, run, upon action of a first user): 
in response to an event of launching the first child application interface  corresponding to a child application that is not currently run ([0007] solution, run, upon action of a first user), obtaining an independent resource of a child application interface of the first child application ([0007] resources sharing container, user resources, user, add parameter); and 
loading the independent resource of the child application interface in the common interface container ([0008] creating resources sharing container, user resources, runtime of application, choice is stored, upon user launching of the application, presenting the user a result from executing).  




As per claim 6, Cutler teaches child application interface ([0005] child/sub application windows, parent/child process, parent process calls the child process).

Almeida teaches the loading an independent resource of the first child application interface in the common interface container comprises ([0008] resources sharing container, user resource): 
obtaining a configuration file of the first child application interface provided by a third- party device from a server ([0007] user, action, select, link, user resource, upload an application/parameter/page); 
obtaining interface component information of the first child application interface  from the configuration file ([0007] user, upload an application page); and 
obtaining data of interface components according to the interface component information ([0007] upload, application parameter).    




As per claim 7, Cutler teaches parent/child application interface ([0005] child/sub application windows, parent/child process, parent process calls the child process).

Almeida teaches remaining claim elements of wherein obtaining interface component information of the first child application interface from the configuration file ([0007] upload, user, application, application page) and obtaining data of interface components according to the interface component information as the independent resource ([0007] upload, user, application parameter ) comprises:
obtaining a common component identifier in the first child application interface from the configuration file ([0087] common page, page identification, resource sharing container, node identification, identifying a row with path address to where the common page resides); and 
loading data of a common component corresponding to the common component identifier in the parent application in the common interface container ([0088] user, link of commonly used page, may not change at all, new page used the prior link for activation of the new login page, resource sharing container, present the user with a choice for a logic link [0089] fetch the page nodes identification , page location in the resource sharing container).  



As per claim 8, Almeida teaches in response to an operation on the common component in the first child application interface (fig 1 resource sharing container 100 Application resource 169 solution resources 132 user resource 151 [0007] first user selects the logic link), executing processing logic corresponding to the common component ([0007] runs the solution).  

As per claim 9, Almeida teaches obtaining business logic code of the first child application interface provided by a third-party device from a server ([0007] upload, user, application, application page); and 
obtaining business data as the independent resource by running the business logic code ([0007] software logic code, logic link, upload, user, application parameter [0065] resource sharing container, user/in-house data stored in the database tables/files/storage [0067] component, stored, resources sharing container).  

Claim 10 recites a terminal, comprising one or more processors; memory coupled to the one or more processors; and a plurality of computer programs stored in the memory that, when executed by the one or more processors, cause the terminal to perform a plurality of operations similar to those of claim 1. Therefore, it is rejected for the same rational.


Claim 11 recites the terminal to perform a plurality of operations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 12 recites the terminal to perform a plurality of operations similar to those of a claim 3. Therefore, it is rejected for the same rational.

Claim 13 recites limitations similar to those of a claim 4. Therefore, it is rejected for the same rational.

Claim 14 recites the terminal to perform a plurality of operations similar to those of a claim 5. Therefore, it is rejected for the same rational.

Claim 15 recites the terminal to perform a plurality of operations similar to those of a claim 6. Therefore, it is rejected for the same rational.


Claim 16 recites the terminal to perform a plurality of operations similar to those of a claim 7. Therefore, it is rejected for the same rational.

Claim 17 recites the terminal to perform a plurality of operations similar to those of a claim 8. Therefore, it is rejected for the same rational.

Claim 18 recites the terminal to perform a plurality of operations similar to those of a claim 9. Therefore, it is rejected for the same rational.

Claim 19 recites a non-transitory computer readable storage medium storing a plurality of instructions in connection with a terminal having one or more processors, wherein the plurality of instructions, when executed by the one or more processors, cause the terminal to perform a plurality of operations similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 20 recites the non-transitory computer readable storage medium according to claim 19, wherein the plurality of operations similar to those of claim 2. Therefore, it is rejected for the same rational.

Response to Arguments
The previous objections to the specification have been withdrawn.
The previous objections to drawings have been withdrawn.
The previous objections under 35 USC 112 (b) have been withdrawn. However, some new rejections have been made.
Applicant's arguments filed on 11/27/2020 have been fully considered but they are moot in view of new ground of rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Carriero; Thomas Giovanni et al. (US 20130144948 A1) teaches Pages: hub structure for related pages.
HAN; Kyunghoon et al. (US 20140089947 A1) teaches method and apparatus for processing applications of mobile terminal.
Jiang; Changhao (US 20110055683 A1) teaches page caching for rendering dynamic web pages.
Krahulec; John Kuhio et al. (US 8082294 B2) teaches methods and systems for providing web applications.
Motte; Yann Emmanuel et al. (US 20080071929 A1) teaches methods and apparatus for selection of information and web page generation.
Rosenstein; Justin et al. (US 8868637 B2) teaches page rendering for dynamic web pages.



 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195